Case 0:19-cv-60505-RS Document 138 Entered on FLSD Docket 07/20/2020 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION

BPI SPORTS, LLC,

Plaintiff. CASE NO.: 0:19-CV-60505-SMITH

VS.

THERMOLIFE INTERNATIONAL, LLC,
and RONALD L. KRAMER,

Defendants.

I
1
1
1
1
1
1
I
1
1
1
1
I
'
1
1
I
t
I
I
I
I
I
I
I
I
J

 

PLAINTIFF’S, BPI SPORTS, LLC, REPLY IN SUPPORT OF
MOTION TO STRIKE AFFIRMATIVE DEFENSES
AND SUPPORTING MEMORANDUM OF LAW

Plaintiff, BPI Sports, LLC (“BPI”), pursuant to Federal Rule of Civil Procedure 12(f) and
S.D. Fla. Local Rule 7.1, files this reply in support of its Motion to Strike [D.E. 130] (“Motion”)
Defendants’, Thermolife International, LLC (“Thermolife”), and Ronald L. Kramer (“Kramer”)
(collectively, “Defendants”’), Affirmative Defenses [D.E. 113], as follows:
I. Introduction

In an attempt to divert attention from the deficiencies of their affirmative defenses,
Defendants misstate the arguments of BPI’s Motion and completely fail to address the
inadequacies complained of. In their response in opposition to the Motion, Defendants misstate
the legal standard BPI sets forth in the Motion. Defendants then identify the “correct” legal
standard as the very same standard BPI sets forth in its Motion, yet still fail to address the
arguments of BPI using the correct legal standard. Ultimately, as BPI asserts in the Motion,

Defendants fail to place BPI on fair notice of the grounds upon which Defendants are attempting

to avoid liability. Defendants fail to address this argument and have, therefore, conceded it.
Case 0:19-cv-60505-RS Document 138 Entered on FLSD Docket 07/20/2020 Page 2 of 8

CASE NO.: 0:19-CV-60505-SMITH

Accordingly, their affirmative defenses must be stricken.

Defendants further effectively concede that their First, Second and Third Affirmative
Defenses are not affirmative defenses at all. Rather, Defendants argue that these “affirmative
defenses” should not be stricken because they are mere denials. Accordingly, to the extent the
Court does not strike these “affirmative defenses,” the Court should expressly find that they are
not affirmative defenses and that they are to be treated merely as denials.

II. Memorandum of Law

A. Pleading Standard for Defenses

Deceptively, Defendants correctly identify the legal standard for striking affirmative
defenses as whether the affirmative defenses give Plaintiff notice of the claims that the defendant
will litigate, but Defendants falsely claim that BPI asserts a different legal standard. As noted in
BPI’s Motion, although Federal Rule of Civil Procedure 8 does not require a defendant to set forth
detailed factual allegations, it must at least give the plaintiff “fair notice” of the nature of the
defenses and the grounds upon which they rest. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
553 (2007); Woodfield v. Bowman, 193 F.3d 354, 362 (5" Cir. 1999) (an affirmative defense must
be pled with “enough specificity or factual particularity to give [the party] ‘fair notice’ of the
defense that is being advanced.”). “Although an affirmative defense ‘does not need detailed
factual allegations, it requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Mid-Continent Casualty Co. vy. Active Drywall South,
Inc., 765 F. Supp. 2d 1360, 1361 (S.D. Fla. 2011) quoting Twombly, 550 U.S. at 555. A
conclusory affirmative defense that does not provide “fair notice” of the nature of the defense
asserted and the grounds upon which it is based is insufficient and must be stricken. Although

motions to strike tend to be disfavored by the courts, affirmative defenses may be stricken if the

Page 2 of 8
Case 0:19-cv-60505-RS Document 138 Entered on FLSD Docket 07/20/2020 Page 3 of 8

CASE NO.: 0:19-CV-60505-SMITH

defense is “insufficient as a matter of law.” See Williams v. Jader Fuel Co., 944 F. 2d 1388,
1400 (7th Cir. 1991); Microsoft Corp. v. Jesse’ s Computers & Repair, Inc., 211 F.R.D. 681, 683
(M.D. Fla. 2002) (citing Anchor Hocking Corp. v. Jacksonville Elec. Auth., 419 F. Supp. 992, 1000
(M.D. Fla. 1976)).

Defendants’ rely on Paul v. Bradshaw, No. 12-81381-CIV, 2013 U.S. Dist. LEXIS 197217
(S.D. Fla. Dec. 10, 2013) and this Court’s approval of the Report and Recommendation of the
General Magistrate’s ruling in Mt. Hawley Ins. Co. v. Boca Bayou Condo. Ass'n, No. 18-cv-81656-
SMITH/MATTHEWMAN, 2019 U.S. Dist. LEXIS 221871 (S.D. Fla. Dec. 20, 2019) for the
correct legal standard. Those cases stand for the same proposition as the cases cited by BPI in the
Motion, namely, that the affirmative defenses must give plaintiff fair notice of the claims defendant
will litigate.

As set forth in the Motion, all of the affirmative defenses “fail to satisfy the ‘fair notice’
pleading standard for affirmative defenses. They completely fail to provide BPI with fair notice
of the alleged defenses.” [D.E. 130, pg. 1]. Defendants’ response in opposition to the Motion fails
to address this issue and identify how the affirmative defenses provide BPI with fair notice of the
claims Defendants will attempt to litigate. Accordingly, Defendants have conceded the argument
and the affirmative defenses should be stricken.

B. The First, Second and Third Affirmative Defenses Must be Stricken

Defendants do not substantively address the First, Second and Third Affirmative Defenses
other than to argue that they are simply denials of BPI’s claims and that, therefore, striking of the
affirmative defenses is not warranted. Defendants are correct that these are not affirmative
defenses. In ADT LLC v. Northstar Alarm Servs. LLC, No. 9:18-80283-CV-DIMITROULEAS,

2018 U.S. Dist. LEXIS 226837, at *8 (S.D. Fla. Sep. 14, 2018), the Court held that a “defense that

Page 3 of 8
Case 0:19-cv-60505-RS Document 138 Entered on FLSD Docket 07/20/2020 Page 4 of 8

CASENO.: 0:19-CV-60505-SMITH

denies an allegation in the plaintiffs complaint [ ] is not an affirmative defense,” and the Court,
therefore ordered that the defenses be stricken. See also, Flav-O-Rich, Inc. v. Rawson Food Serv.,
Inc. (In re Rawson Food Serv., Inc.), 846 F.2d 1343, 1349 (11th Cir. 1988) (“A defense which
points out a defect in the plaintiff's prima facie case is not an affirmative defense.”). Accordingly,
the First, Second and Third Affirmative Defenses are merely denials, and they should be stricken.

Additionally, the affirmative defenses are duplicative and redundant denials of specific
denials made by Defendants in their Answer. The Second and Third Affirmative Defenses deny,
respectively, that the Court has personal and subject matter jurisdiction over Kramer. In
Paragraphs 7 and 8 of their Answer, Defendants expressly state, in pertinent part, “Defendants
deny that the Court has personal jurisdiction over Kramer in this district. Defendants also deny
that there is subject matter jurisdiction over Kramer in this district.” [D.E. 113]. Accordingly,
the Second and Third Affirmative Defenses are duplicative, and they should be stricken.

Further, the First, Second and Third Affirmative Defenses must be stricken because
Defendants do not address how they provide fair notice to BPI in their response to the Motion.
Therefore, they have conceded that the affirmative defenses do not provide fair notice to BPI. See
Rojas v. Am. Honda Motor Co., No. 19-21721-CIV-SMITH, 2019 U.S. Dist. LEXIS 205217, at
*9 (S.D. Fla. Nov. 25, 2019) (“[A]rguments a party failed to address in its response are conceded.”)
(quoting Melendez v. Town of Bay Harbor Islands, No. 14-22383-CIV, 2014 U.S. Dist. LEXIS
164959, at *16 (S.D. Fla. Nov. 25, 2014); Price v. AFT Mgmt., Corp., No. 17-61310-CIV-
DIMITROULEAS/S, 2018 U.S. Dist. LEXIS 25896, at *6-7 (S.D. Fla. Feb. 14, 2018). Because
Defendants did not address this argument in their response to the Motion, they have conceded it,
and the First, Second and Third Affirmative Defenses must be stricken.

Alternatively, to the extent the Court does not strike the First, Second, and Third

Page 4 of 8
Case 0:19-cv-60505-RS Document 138 Entered on FLSD Docket 07/20/2020 Page 5 of 8

CASE NO.: 0:19-CV-60505-SMITH

Affirmative Defenses, the Court should expressly find that they are not affirmative defenses and
that they are to be treated merely as denials. See Southern-Owners Ins. Co. v. MAC Contractors
of Fla., LLC, No. 2:18-cv-21-FtM-99MRM, 2019 U.S. Dist. LEXIS 211267, at *4 (M.D. Fla. Dec.
9, 2019) (finding that an affirmative defenses which is merely a denial should be treated as a denial)
(citing Gonzalez v. Spears Holdings, Inc., No. 09-60501-CIV-COHN/Seltzer, 2009 U.S. Dist.
LEXIS 72734, at *4 (S.D. Fla. July 31, 2009)).

C. The Fourth Affirmative Defense Fails to Provide BPI With Fair Notice of the
Claims Defendants will Attempt to Litigate

Defendants’ spurious allegations contained within the Fourth Affirmative Defense are
wholly irrelevant and unrelated to BPI’s causes of action. “‘The doctrine of unclean hands
requires a showing that plaintiff's wrongdoing is directly related to the claim against which it is
asserted, and defendant suffered a personal injury as a result of the conduct.’” Aidone v.
Nationwide Auto Guard, L.L.C., 295 F.R.D. 658, 661 (S.D. Fla. 2013) (quoting Fine's Gallery,
LLC vy. From Europe to You, Inc., No. 2:11-cv-220-FtM-29SPC, 2011 U.S. Dist. LEXIS 132257,
2011 WL 5583334, at *2 (M.D. Fla. Nov. 16, 2011)); see also Calloway v. Partners Nat'l Health
Plans, 986 F.2d 446, 450-51 (11th Cir. 1993) (“For a defendant to successfully avail itself of the
doctrine of unclean hands, [ ], the defendant must demonstrate that the plaintiff's wrongdoing is
directly related to the claim against which it is asserted.”). The Fourth Affirmative Defense fails
to set forth how it is related to BPI’s cause of action, and Defendants’ response to the Motion fails
to show how their claim is related to BPI’s cause of action. Accordingly, Defendants Fourth
Affirmative Defense must be stricken.

Further, the Fourth Affirmative Defense fails to provide BPI with fair notice of the claims
Defendants will attempt to litigate. Defendants argue in their opposition to the Motion that their

affirmative defense of unclean hands is proper because they are merely alleging that BPI does the

Page 5 of 8
Case 0:19-cv-60505-RS Document 138 Entered on FLSD Docket 07/20/2020 Page 6 of 8

CASE NO.: 0:19-CV-60505-SMITH

same thing that BPI alleges the Defendants do with respect to different products. The allegations
are contained in a single paragraph that does not provide fair notice as to what Defendants will
argue. Any contention that the claim does is belied by Defendants’ own contention that it is the
same claim that BPI makes against Defendants. BPI’s claim against Defendants consists of 29
pages (without exhibits). Defendant’s does not and cannot set forth the same claim in a single
paragraph — half page defense that BPI sets forth in its 29- page Second Amended Complaint.
While Defendants may not need to set forth their affirmative defense with the specificity and
accuracy of BPI’s Second Amended Complaint, Defendants do need to set forth enough
particularity to give BPI fair notice of the claim. See Woodfield, 193 F.3d at 362. Defendants,
however, do not do so. Specifically, Defendants do not identify any of the allegedly false
advertisements that it will contend BPI has made. BPI cannot be said to have fair notice of a
claim against it for false advertising where Defendants have not identified a single allegedly false
advertisement.
Ili. Conclusion

Defendants’ opposition to BPI’s Motion fails to address the legal standard set forth by BPI
in the Motion. Defendants’ affirmative defenses fail to give BPI fair notice of the claims
Defendants intend to litigate. Accordingly, the affirmative defenses should be stricken.
Alternatively, to the extent the Court does not strike the First, Second, and Third Affirmative
Defenses, the Court should expressly find that they are not affirmative defenses and that they are

to be treated merely as denials.

Page 6 of 8
Case 0:19-cv-60505-RS Document 138 Entered on FLSD Docket 07/20/2020 Page 7 of 8
CASE NO.: 0:19-CV-60505-SMITH

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing Plaintiffs, BPI Sports,

LLC, Reply in Support of Motion to Strike Amended Affirmative Defenses and Supporting
Memorandum of Law was filed via CM/ECF on July 14, 2020, and served on all counsel of record.

KRINZMAN, HUSS, LUBETSKY
FELDMAN & HOTTE

800 Brickell Avenue, Suite 1501

Miami, Florida 33131

Telephone: (305) 854-9700

Facsimile: (305) 854-0508

Primary email: cal@khllaw.com

shf@khllaw.c
Secondary il: eservicemia@khllaw.com

RN
N

  

Salvatore H. Fasulo, Esquire
Florida Bar No. 143952

- and -

HILLYER LEGAL, PLLC

Gregory L. Hillyer, Esquire

Fla. Bar No. 682489

5335 Wisconsin Avenue, N.W., Suite 440
Washington, D.C. 20015-2052
Telephone: (202) 686-2884

Facsimile: (202) 686-2877

Email: ghillyer@hillyerlegal.com

Page 7 of 8
Case 0:19-cv-60505-RS Document 138 Entered on FLSD Docket 07/20/2020 Page 8 of 8
CASE NO.: 0:19-CV-60505-SMITH

SERVICE LIST

Cara Molly Rogers, Esq.

Gregory Collins, Esq.

Kercsmar & Feltus PLLC

7150 East Camelback Road, Suite 285
Scottsdale, Arizona 85251

cmr@kflawaz.com

gbc@kflaw.com
Counsel for Defendant

Page 8 of 8
